     Case 2:19-cv-00455-TLN-DMC Document 26 Filed 12/14/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BHARATH RAGHUKULTILAK,                         No. 2:19-cv-0455-TLN-DMC
12                       Plaintiff,
13           v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18
            This matter is before the Court on Lawrance A. Bohm, Victoria Gutierrez, Pablo
19
     Colmenares, and Bohm Law Group, Inc.’s (collectively, “Plaintiff’s counsel”) Motion to
20
     Withdraw as Counsel for Plaintiff Bharath Raghukultilak (“Plaintiff”). (ECF No. 20.) No
21
     opposition has been filed. For the reasons set forth below, the Court GRANTS the motion.
22
            The local rules of this district require an attorney who would withdraw and leave his or
23
     her client without representation to obtain leave of court upon a noticed motion. E.D. Cal. L.R.
24
     182(d). Local Rule 182(d) also requires an attorney to provide notice to the client and all other
25
     parties who have appeared, and an affidavit stating the current or last known address of the client.
26
     Id. Finally, to comply with Local Rule 182(d), the attorney must conform to the requirements of
27
     the California Rules of Professional Conduct. Id.
28

                                                       1
     Case 2:19-cv-00455-TLN-DMC Document 26 Filed 12/14/20 Page 2 of 3


 1          The decision to grant or deny a motion to withdraw is within a court’s discretion.

 2   McNally v. Eye Dog Found. for the Blind, Inc., No. 09-cv-AWI-SKO-01174, 2011 WL 1087117,

 3   at *1 (E.D. Cal. Mar. 24, 2011). District courts within this circuit have considered several factors

 4   when evaluating a motion to withdraw, including the reason for withdrawal, prejudice to the

 5   client, prejudice to the other litigants, harm to the administration of justice, and possible delay.

 6   See, e.g., Deal v. Countrywide Home Loans, No. 09-cv-01643-SBA, 2010 WL 3702459, at *2

 7   (N.D. Cal. Sept. 15, 2010); CE Res., Inc. v. Magellan Group, LLC, No. 08-cv-02999-MCE-KJM,

 8   2009 WL 3367489, at *2 (E.D. Cal. Oct. 14, 2009); Beard v. Shuttermart of Cal., Inc., No. 07-cv-

 9   00594-WQH-NLS, 2008 WL 410694, at *2 (S.D. Cal. Feb. 13, 2008).

10          Plaintiff’s counsel moves to withdraw due to a complete breakdown in the attorney-client

11   relationship. (ECF No. 20-1 at 1.) California Rule of Professional Conduct 3-700(C)(1)(d)

12   allows for withdrawal when a client “renders it unreasonably difficult for [counsel] to carry out

13   the employment effectively.” Plaintiff’s counsel asserts that Plaintiff’s “conduct, texts, and

14   emails have solidified the breakdown of the attorney-client relationship.” (ECF No. 20-1 at 3.)

15   Plaintiff’s counsel also filed an affidavit stating that attorney-client privilege prevents disclosure

16   of the specific details of the communication unless the Court expressly requests it. (ECF No. 20-

17   2 at 2.) Absent any evidence or argument to the contrary, the Court concludes Plaintiff’s counsel

18   has sufficiently asserted that Plaintiff has made continued representation unreasonably difficult.

19   Therefore, the Court finds there is good cause for Plaintiff’s counsel to withdraw.

20          The Court also finds there is a low risk of prejudice to Plaintiff if the motion is granted.
21   Plaintiff’s counsel informed Plaintiff that it intended to withdraw in June 2020. (ECF No. 20-2 at

22   2.) Further, the case is still at an early stage — the Court recently modified the scheduling order

23   and amended the deadlines for expert discovery and dispositive motions. (ECF No. 17.) As such,

24   there is ample time for Plaintiff and/or substitute counsel to meet the amended deadlines. It also

25   bears mentioning that no party has filed an opposition to this motion. For all these reasons, the

26   risk of prejudice is minimal.
27          For the foregoing reasons, the Court hereby GRANTS the Motion to Withdraw (ECF No.

28   20), leaving Plaintiff in Pro Per. This case is hereby REFERRED to the assigned Magistrate

                                                         2
     Case 2:19-cv-00455-TLN-DMC Document 26 Filed 12/14/20 Page 3 of 3


 1   Judge, Dennis M. Cota, for all purposes, exclusive of the pretrial conference and trial. See Local

 2   Rule 302(c)(21). The Clerk of Court is directed to serve this Order on Plaintiff at 1118 Valley

 3   View Circle, Bushkill, Pennsylvania, 18324.

 4          IT IS SO ORDERED.

 5   DATED: December 11, 2020

 6

 7

 8
                                                            Troy L. Nunley
 9                                                          United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       3
